WALKER, J.
I dissent from so much of the opinion in this case as denies the power of the clerk of the city court of Mobile to issue an original attachment. I deem the argu*141ments of the counsel in this case, and in the case of Plash, Hartwell & Co. v. Paul, Cook & Co., at this term, as conclusive in fayor of the proposition, that the legislature intended to confer upon the clerk of the city court of Mobile the sainé power to issue attachments returnable into that court, which, the clerks of the different circuit courts have to issue attachments returnable into their respective courts. The decision,in Stevenson v. O’Hara is in conflict with that proposition, must inevitably be productive of great confusion and litigation, and ought, in my opinion, to be overruled.